Exhibit 10.8

Thomas G. Plaskett

c/o Novell, Inc.

404 Wyman St.

Waltham, MA 02451

Dear Mr. Plaskett:

You and Novell, Inc. (the “Company”) are parties to (1) a Restricted Stock Unit
Agreement, dated April 7, 2009, granted under the Novell, Inc. 2009 Omnibus
Incentive Plan (the “2009 Plan”), (2) a Nonqualified Stock Option Agreement,
dated April 7, 2009, granted under the 2009 Plan and (3) a Stock Option
Agreement Outside Directors Grant, dated June 3, 2008, granted under the Novell,
Inc. 2000 Stock Plan (the “2000 Plan”) (together, the “Equity Agreements”). In
recognition of your loyal service to the Company as a non-employee member of the
Company’s Board of Directors (the “Board”) for the past several years, the Board
has determined that it is appropriate to amend the Equity Agreements to
accelerate the vesting of the restricted stock units and nonqualified stock
options granted thereunder so that they are fully vested as of April 18, 2010.

Accordingly, pursuant to the authority of the Board under the 2009 Plan and the
2000 Plan, the Equity Agreements are hereby amended as follows:

 

  1. The last sentence in the first paragraph of Section 3(a) of the Restricted
Stock Unit Agreement, dated April 7, 2009, is hereby amended to read as follows:

“Except as otherwise provided in subparagraphs 3(b) or 3(c) below, 50% of the
Restricted Units shall vest on the first anniversary of the Date of Grant and
50% of the Restricted Units shall vest on April 18, 2010, provided that the
Grantee is a Director (as defined in the Plan) of the Company on such dates.”

 

  2. The first paragraph in Section 2(a) of the Nonqualified Stock Option Grant
Agreement, dated April 7, 2009, is hereby amended to read as follows:

“Except as otherwise provided in subparagraphs 2(b) or 2(c) below, the Option
shall vest and become exercisable as to 50% of the Shares subject to the Option
on the first anniversary of the Date of Grant and as to 50% of the Shares
subject to the Option on April 18, 2010, provided that the Grantee is a Director
(as defined in the Plan) of the Company on such dates.”

 

  3. The paragraph entitled “Vesting Schedule” in Section 1 of the Stock Option
Agreement Outside Directors Grant, dated June 3, 2008, is hereby amended to read
as follows:

“Except as otherwise set forth in the Plan, this Option will vest over two
(2) years with 50% of the Shares subject to the Option vesting on June 3, 2009
and 50% of the Shares subject to the Option vesting on April 18, 2010, provided
that the Optionee is a Service Provider on such vesting dates.”



--------------------------------------------------------------------------------

  4. In all respects not amended, the Equity Agreements are hereby ratified and
confirmed.

The Equity Agreements shall be amended as described above, effective as of the
date first written above, provided that you consent to the foregoing amendments
by signing below.

Sincerely,

Novell, Inc.

 

 

Name: Title:

Agreed and Accepted:

Thomas G. Plaskett

 

 